Case: 10-31195     Document: 00511613812         Page: 1     Date Filed: 09/26/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                        September 26, 2011
                                       No. 10-31195
                                                                           Lyle W. Cayce
                                                                                Clerk
In the Matter of: PHOENIX ASSOCIATES LAND SYNDICATE,
INCORPORATED, doing business as Murphy Sand and Gravel,

                                                  Debtor
----------------------

WILBUR J. BABIN, JR., in his capacity as Trustee of the
Bankruptcy Estate of Phoenix Associates Land Syndicate, also
known as Bill Babin, Jr.,

                                                  Appellee
v.

CADDO EAST ESTATES I, LIMITED; JET TRANSFER, L.L.C.; PRESTON
TURBINES, L.L.C.; GRAYSON AVIATION I, L.L.C.; CEE TRANSFER,
L.L.C.; LAKE TEXOMA JET CENTER, L.L.C.; RED RIVER
TURBINES, L.L.C.,

                                                  Appellants


                   Appeal from the United States District Court
                       for the Eastern District of Louisiana
                                   (10-CV-896)


Before JONES, Chief Judge, STEWART, and SOUTHWICK, Circuit Judges.

PER CURIAM:*


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 10-31195   Document: 00511613812    Page: 2   Date Filed: 09/26/2011



                               No. 10-31195




      After considering the arguments made by the parties and the applicable
law, we find no reversible error. AFFIRMED. See 5TH CIR. R. 47.6.




                                     2